UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1769



In Re:   JONITA V. WILLIAMS,

                                                            Debtor.

- - - - - - - - - - - - - -


JONITA V. WILLIAMS,

                                                Debtor - Appellant,

           versus


EMC MORTGAGE COMPANY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-05-148; BK-03-13364-RGM; AP-04-1008-RGM)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonita V. Williams, Appellant Pro Se. Diane Sally Rosenberg, Mark
David Meyer, ROSENBERG & ASSOCIATES, LLC, Bethesda, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Jonita V. Williams appeals from the district court’s

order   affirming   the   bankruptcy   court’s   orders   dismissing   her

adversary proceeding pursuant to a settlement agreement and denying

her motion for reconsideration of that dismissal. We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.       See Williams v. EMC

Mortgage Co., Nos. CA-05-148; BK-03-13364; AP-04-1008 (E.D. Va.

filed June 10, 2005; entered June 16, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 3 -